Harvey, J.
(dissenting): Prior to the enactment of chapter 155, Laws 1911, our statute contained no provision for compensating a judge pro tem. Attorneys so selected performed the duties without compensation, just as now they defend one charged with crime without compensation if appointed to do so by the court. I regard it as being contrary to the public policy of this state for litigants to be charged with the services of a judge to try their case in the district court, and therefore question the validity of the agreement of May 18, 1930, by which Mr. Hamilton was to be paid $25 per day, to be taxed to the losing party. However, the validity of that agreement is not before us. Mr. Hamilton did not serve, and no question with respect to his compensation is presented. I think his appointment and the reasons why he did not serve have no place in this appeal. It is worthy of note that when the parties, on April 30, 1931, agreed upon the selection of Justice Porter as judge pro tem., any provision regarding his compensation was omitted. There is no reason to think the parties did not do so intentionally. What reasons prompted them to omit it are not material.
I am inclined to the view that the construction in the opinion of R. S. 20-309, that the county shall pay $10 per day for the services of a judge pro tem. in the event only that he has been selected for the term as distinct from being selected by the parties, is more restricted than was contemplated by the legislature and understood by the bench and bar of the state, and that we would do no violence to the statute to hold that it applies to a judge pro tem. however *123selected. But if this statute does not provide compensation for a judge pro tem. selected by the parties, it leaves him in the same situation as such party .was in prior to the enactment of chapter 155, Laws 1911. We note the legislature, by chapter 168, Laws 1933, perhaps wisely, took out of the statute the provision for selecting a judge pro tem. by agreement of the parties.